NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

              RHONDA A. HOLLOWAY, Petitioner/Appellee,

                                        v.

          FRANK LEROY GOODARD, JR., Respondent/Appellant.

                           No. 1 CA-CV 21-0279 FC
                                FILED 1-18-2022


           Appeal from the Superior Court in Maricopa County
                          No. FC 2002-090478
               The Honorable Suzanne S. Marwil, Judge

                                  AFFIRMED


                               APPEARANCES

Frank Leroy Goodard, Jr., Dacono, CO
Respondent/Appellant

Rhonda A. Holloway, Torrington, CT
Petitioner/Appellee
                       HOLLOWAY v. GOODARD
                         Decision of the Court



                     MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Samuel A. Thumma joined.


B R O W N, Judge:

¶1             Frank Goodard, Jr. (“Father”) appeals the superior court’s
order resolving Rhonda Holloway’s (“Mother”) petition to find Father in
contempt for failing to pay his child support arrears (“Petition for
Contempt”). Arguably, Father also appeals the court’s ruling denying his
request that he be reimbursed for amounts paid to Mother beyond what she
was entitled to under Father’s bankruptcy court order. Because Father has
failed to make any showing that the superior court committed reversible
error, we affirm.

                            BACKGROUND

¶2             Father and Mother are the parents of three children who were
minors at the time divorce proceedings commenced in 2002. For many
years, Father failed to make timely child support payments. In August
2019, he filed for Chapter 13 bankruptcy protection. The bankruptcy court
later issued a stipulated order confirming Father’s Chapter 13 plan, which
included Mother’s priority claim for unpaid child support in the amount of
$42,052.85.

¶3            Father also failed to make child support payments from July
2019 through May 2020. In June 2020, Mother filed a motion to find Father
in contempt, requesting $2,147.50 in arrears. Father objected, arguing that
Mother should not be receiving $141 per month for arrearages predating
his bankruptcy petition. The superior court ordered that an amended
income withholding statement be issued and explained that it could not
hold enforcement proceedings on any child support payments because
Father’s earnings “remain the property of the [b]ankruptcy [c]ourt.” The
court also noted that if Mother wanted to pursue the matter she could make
an appropriate filing in the bankruptcy court.

¶4           Mother filed a motion for relief from automatic stay in the
bankruptcy court, which issued an order clarifying that Father’s Chapter 13
plan included Mother’s “priority claim for unpaid child support obligations



                                    2
                       HOLLOWAY v. GOODARD
                         Decision of the Court

in the amount of $42,052.85, without interest, representing arrearages
through May 31, 2019.” The bankruptcy court stated that Mother could
pursue enforcement or contempt proceedings against Father for “post-
petition domestic support obligations,” but she is “bound by the confirmed
Chapter 13 plan and must accept only the payments under the Chapter 13
plan for prepetition domestic support obligations.”

¶5            In November 2020, Mother filed her Petition for Contempt,
alleging that Father still owed child support arrears and contending she
could pursue post-petition arrears in the dissolution proceeding. Mother
requested a purge amount of $2,783.92, plus interest, based on the
September 2020 case status report, which reflected Father’s arrears from
June 2019 through July 2020. In his response, Father argued that the child
support arrears were a pre-petition obligation and Mother was barred from
collecting the arrears pursuant to the bankruptcy plan. And according to
Father, the superior court incorrectly calculated child support arrears to
include payments owed from June 2019 to mid-August 2019. Father
contended that Mother collected $1,571.93 in excess of what he believed he
should pay in child support and requested that the superior court enter
judgment in his favor for that amount.

¶6             Following an evidentiary hearing at which both parties
testified, the superior court issued a signed final order on March 25, 2021
(“March 25 order”). The court explained that the issue before it was
whether either party was owed money under the court’s post-bankruptcy
petition orders for child support. In doing so, the court implicitly treated
Father’s response as seeking affirmative relief, specifically, to be
reimbursed for the amounts he allegedly paid to Mother in excess of what
was permitted under the bankruptcy order. The court found that it lacked
sufficient evidence to determine whether Mother could have included the
June, July, and August 2019 arrears in her bankruptcy claim, and invited
the parties to take up that matter in the bankruptcy court. The court
concluded that on the record before it, neither party had presented
sufficient evidence they were owed post-bankruptcy petition monies under
a superior court order.

¶7            Father filed a timely notice of appeal from the March 25 order.
The superior court’s ruling on a petition for contempt is not appealable. See
Berry v. Superior Court (Martone), 163 Ariz. 507, 508 (App. 1989). Further,
Father has not shown how he was aggrieved by the denial of Mother’s
Petition for Contempt. However, because the superior court appears to
have treated Father’s response as a request for non-contempt relief, which
the court implicitly denied, we have appellate jurisdiction over that portion


                                     3
                         HOLLOWAY v. GOODARD
                           Decision of the Court

of the court’s ruling under A.R.S. § 12-2101(A)(2), as a “special order made
after final judgment.”1

                                 DISCUSSION

¶8            We review orders addressing arrearage determinations for an
abuse of discretion. See State ex rel. Dep’t of Econ. Sec. v. Burton, 205 Ariz. 27,
30, ¶ 14 (App. 2003).

¶9              Father seems to challenge the superior court’s March 25 order
by suggesting the court failed to include his Chapter 13 plan in its order
and allowed Mother “to collect prepetition domestic support obligations
from him” outside the plan. But Father does not substantively develop this
argument or cite any supporting legal authority; he has therefore waived
any purported challenge. See Polanco v. Indus. Comm’n of Ariz., 214 Ariz.
489, 491, ¶ 6 n.2 (App. 2007) (declining to address the merits of a party’s
argument where the party only mentions an argument “in passing” and
“cites no relevant supporting authority and does not develop it further”);
see also Ariz. R. Civ. App. P. Rule 13(a)(7)(A) (appellant’s opening brief must
contain an argument that includes “contentions concerning each issue
presented for review, with supporting reasons for each contention, and
with citations of legal authorities”).

¶10           Additionally, because Father has not provided a transcript of
the evidentiary hearing, we presume it supports the superior court’s order
denying his requested relief. See Burton, 205 Ariz. at 30, ¶ 16 (recognizing
that when a party fails to include necessary items in the record on appeal,
the appellate court will presume the missing portions support the superior
court’s findings and conclusions). Moreover, even if Father was entitled to
reimbursement for amounts paid in excess of the bankruptcy court order,


1      Father filed a motion for reconsideration after, but on the same day,
as the filing of his notice of appeal. In his opening brief, he asserts he is
appealing from the superior court’s order denying his motion for
reconsideration. Even assuming the superior court had jurisdiction to rule
on the motion for reconsideration given the pending appeal, Father did not
file an amended or new notice of appeal from the court’s denial of his
motion for reconsideration. See Lee v. Lee, 133 Ariz. 118, 124 (App. 1982)
(absent “timely notice of appeal following entry of the order sought to be
appealed, we are without jurisdiction to determine the propriety of the
order sought to be appealed”) (citations omitted). Thus, our jurisdiction
over Father’s appeal is limited to the court’s March 25 order denying his
request for a judgment and sanctions against Mother.


                                        4
                       HOLLOWAY v. GOODARD
                         Decision of the Court

Father has not addressed the applicability of A.R.S. § 25–527(B), which
authorizes the superior court to enter a judgment for reimbursement
against an obligation for child support payments made in excess of the
amount ordered only “if the court finds that the obligor’s obligation to pay
support has terminated and that all arrearages and interest on arrearages have
been satisfied.” (Emphasis added).

¶11            Father also seeks to challenge the superior court’s dismissal
or “failure to rule” on several filings made between August 2019 and March
2021. And he disputes numerous minute entries and orders of assignments
entered between 2002 and 2020. Father, however, does not explain how any
of these filings, minute entries, or orders can properly be challenged
through this appeal, or how they are relevant to the March 25 order. Father
has thus waived and abandoned any challenge to the court’s rulings on
these matters. See Polanco, 214 Ariz. at 491, ¶ 6 n.2. Moreover, Father did
not reference any of these matters in his notice of appeal, so they are
untimely and not properly before us. See ARCAP Rule 8(c)(3) (a notice of
appeal must “[d]esignate the judgment or portion of the judgment from
which the party is appealing or cross-appealing”); Rule 9(a) (“a party must
file a notice of appeal under Rule 8 no later than 30 days after entry of the
judgment from which the appeal is taken”).

¶12           Father references numerous constitutional issues about the
superior court’s authority to make and enforce child support awards. For
example, he argues the court (1) should have first demonstrated on the
record that he failed to directly care for his minor children before awarding
child support, and (2) unconstitutionally deprived him of his right to care
for his children. But he does not explain how those arguments have any
bearing on the superior court’s March 25 order he is appealing. Thus, we
do not consider them. See In re U.S Currency in Amount of $26,980.00, 199
Ariz. 291, 299, ¶ 28 (App. 2000) (rejecting a party’s “bald assertion” of
constitutional violations when it was “offered without elaboration or
citation to any constitutional provisions or legal authority”); see also Rule
13(a)(7)(A).

¶13          Father also objects to any finding that he waived his rights in
the superior court proceedings. His argument lacks merit, as he fails to
identify when the court made any such finding.




                                      5
               HOLLOWAY v. GOODARD
                 Decision of the Court

                     CONCLUSION

¶14   We affirm the superior court’s order.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                               6